DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pages 7-10, filed 2/15/2021, with respect to 101, 112 and 103 rejections have been fully considered and are persuasive.  The rejections of 10/14/2020 has been withdrawn.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments (claims and specification) was given in a telephone interview with Akiko Kobayashi (#44843) on 4/1/2021.
	The application has been amended as follows:
1. (Currently Amended) A thermal diffusion factor measurement device, comprising: 
a holder for holding an object having a front face and a rear face:
a heating unit disposed to periodically heat in a non-contact manner a heating location on the front face of the object held by the holder;
a non-contact temperature sensor disposed to detect in a non-contact manner a temperature of a detection location on the rear face of the object held by the holder: and
a thermal diffusion factor computing unit for calculating a phase delay (θ’) of a temperature cycle detected by the non-contact temperature sensor relative to a heating cycle by the heating unit, and computing a thermal diffusion factor of the object based on the calculated phase delay,
(P) of a detection sensitivity distribution at the detection location with respect to the temperature detected by the non-contact temperature sensor, and subjects a phase (θ) of the detected temperature cycle at the detection location and the obtained intensity of the detection sensitivity distribution to integration θ′(r,z)=∫−∞ ∞∫−∞ ∞θ(x,y,z)P(x+r,y)dxdy s the thermal diffusion factor of the object by line fitting at a plurality of points with respect to in-plane directions (r).
4. (Currently Amended) A method for measuring the thermal diffusion factor of an object to be measured, having a front face and a rear face, by heating the front face of the object and thereby detecting a temperature of the rear face of the object, the method comprising:
a heating step of periodically heating a heating location on the front face of the object in a non-contact manner;
a temperature detecting step of detecting a temperature of a detection location on the rear face of the object in a non-contact manner; and
a computing step of calculating a phase delay (θ′) of a temperature cycle detected at the temperature detecting step relative to a heating cycle at the heating step, and then computing the thermal diffusion factor of the object based on the calculated phase delay,
wherein, in the computing step, an intensity (P) of a detection sensitivity distribution at the detection location is obtained with respect to the temperature detected at the temperature detection step, and a phase (θ) of the detected temperature cycle at the detection location and the obtained intensity of the detection sensitivity distribution are subjected to integration θ′(r,z)=∫−∞ ∞∫−∞ ∞θ(x,y,z)P(x+r,y)dxdy line fitting at a plurality of points with respect to in-plane directions (r).
The specification, para 52, is amended to remove the word “delay” as follows:
	[0052] By subjecting the phase (θ′) in consideration of the detection sensitivity distribution is found by the following Equation (8).
Reason for Allowance
Claims 1-6, 8 and 9 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest  a thermal diffusion factor measurement device/method, comprising: a heating unit disposed to periodically heat in a non-contact manner a heating location on the front face of the object held by the holder; a non-contact temperature sensor (infrared thermography or camera) disposed to detect in a non-contact manner a temperature of a detection location on the rear face of the object held by the holder; and wherein the thermal diffusion factor computing unit obtains an intensity (P) of a detection sensitivity distribution at the detection location with respect to the temperature detected by the non-contact temperature sensor, and subjects a phase (θ) of the detected temperature cycle at the detection location and the obtained intensity of the detection sensitivity distribution (P) by equation θ′(r,z)=∫−∞ ∞∫−∞ ∞θ(x,y,z)P(x+r,y)dxdy, and thereby compute the thermal diffusion factor of the object by line fitting the phase delay (θ’) at plurality of points with respect to in-plane directions.
The closest reasonable prior art reference is Schmidt et al. (EP2840385) teaches a thermal diffusion factor measurement based on phase delay using a heating unit and a non-contact temperature sensor (IR Camera). However, Schmidt does not teach does not teach the thermal diffusion factor computing unit obtains an intensity of a detection sensitivity distribution at the detection location with respect to the temperature detected by the non-contact temperature sensor, and subjects a phase (θ) of the detected temperature cycle at the detection location and the obtained intensity of the detection sensitivity θ′(r,z)=∫−∞ ∞∫−∞ ∞θ(x,y,z)P(x+r,y)dxdy, and thereby compute the thermal diffusion factor of the object by line fitting the phase delay (θ’) measurements at thickness direction with respect to in-plane directions.
The secondary reference, Vavilov et al. (NPL “Review of pulsed thermal NOT: Physical principles, theory and data processing” hereinafter Vavilov) teaches different techniques to calculate thermal diffusivity based on integrating arbitrary heating function (Parker technique).  However, Vavilov does not teach the thermal diffusion factor computing unit obtains an intensity of a detection sensitivity distribution at the detection location with respect to the temperature detected by the non-contact temperature sensor, and subjects a phase (θ) of the detected temperature cycle at the detection location and the obtained intensity of the detection sensitivity distribution (P) by equation θ′(r,z)=∫−∞ ∞∫−∞ ∞θ(x,y,z)P(x+r,y)dxdy, and thereby compute the thermal diffusion factor of the object by line fitting the phase delay measurements at thickness direction with respect to in-plane directions.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially,  a thermal diffusion factor measurement device/method, comprising: a heating unit disposed to periodically heat in a non-contact manner a heating location on the front face of the object held by the holder; a non-contact temperature sensor (infrared thermography or camera) disposed to detect in a non-contact manner a temperature of a detection location on the rear face of the object held by the holder; and wherein the thermal diffusion factor computing unit obtains an intensity of a detection sensitivity distribution at the detection location with respect to the temperature detected by the non-contact temperature sensor, and subjects a phase (θ) of the detected temperature cycle at the detection location and the obtained intensity of the detection sensitivity distribution (P) by equation θ′(r,z)=∫−∞ ∞∫−∞ ∞θ(x,y,z)P(x+r,y)dxdy, and thereby compute the thermal diffusion factor of the object by line fitting the phase delay at multiple points with respect to in-plane directions.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855